Citation Nr: 1519046	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  06-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an August 2010 decision, the Board remanded the claim for a higher initial rating for PTSD for further development.

In February 2011 correspondence, the Veteran indicated that he underwent a psychiatric examination for Social Security disability benefits.  Thus, the question of entitlement to a TDIU, due in part to his service-connected PTSD, has been raised by the record and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

In February 2011, the Veteran submitted an October 2010 report of a psychiatric examination he underwent in conjunction with a disability claim with the Social Security Administration.  There is no indication that report has been considered in rating PTSD.  As it is pertinent to the claim for higher rating, it should be considered on remand.

The Veteran has filed a claim for disability benefits due in part to service-connected PTSD with the Social Security Administration.  As records associated with that claim may be relevant to both issues on appeal, attempts should be made to obtain any decisions, including the medical records relied upon, by the Social Security Administration regarding any claim filed by the Veteran.

The Veteran was last examined by VA for PTSD in January 2012.  While that examination is not necessarily stale, to ensure a current record, he should be scheduled for a current examination.  

Prior to the examination, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his PTSD.  Attempts should be made to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of all healthcare providers who have treated him for PTSD.  Obtain all adequately identified records.

2.  Contact the Social Security Administration and request a copy of any decisions, including the medical records relied upon, regarding any claim filed by the Veteran.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to PTSD.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (sleep apnea syndrome with rapid eye movement sleep disorder, sleepiness, and tiredness; PTSD; right knee arthritis; hallux valgus of the right great toe; and hallux valgus of the left great toe).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claim, to include the claim for a TDIU, with consideration of all the evidence added to the record since the prior remand, to include the October 2010 psychiatric examination report for a disability claim with the Social Security Administration and any newly obtained records.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

